 566DECISIONSOF NATIONALLABOR RELATIONS BOARDTownhouseT. V. & AppliancesandChicago TruckDrivers,Helpers&WarehouseWorkers (Indepen-dent)andCharlesFreskos.Cases 13-CA-12633and 13-CA-12864June 9, 1976SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn September 27, 1974, the National Labor Rela-tionsBoard issued a Decision and Order in theabove-entitled proceeding' finding that Respondenthad violated Section 8(a)(1), (3), and (5) of the Na-tional Labor Relations Act, as amended. As a reme-dy for the 8(a)(3) violations, the Board ordered thatRespondent reestablish its delivery operation, rein-state its delivery employees, and make the discrimi-natees whole for the loss of earnings from the date oftheir discharge to the date of Respondent's offer ofreinstatement. Thereafter, the Board filed an applica-tion for enforcement of its Order in the United StatesCourt of Appeals for the Seventh Circuit. On March5, 1976, the court issued an opinion directing en-forcement of the Board's Order except for those por-tions requiring Respondent to resume operations andreinstate the discharged employees as a remedy forthe 8(a)(3) violations.2 The court remanded the caseto the Board for the purpose of framing a newremedial order. The court indicated that it would en-force an order remedying the 8(a)(3) violations alongthe lines of that recommended by the AdministrativeLaw Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the court's opinion, theBoard's Decision and Order, and the entire record inthe case, and has decided to accept the remand.ORDERIt is hereby ordered that the Board's Order in 213NLRB 716, be, and it hereby is, amended by deletingparagraph 2(a) thereof and substituting therefor thefollowing:"(a)Make whole Charles Freskos, Mike Freskos,Samuel Oliva, George Ostrick, and Frank Taorminofor the loss of wages they would have received from'213 NLRB 716 (1974)2N L R B v Townhouse T V & Appliances, Inc, 531F 2d 826 (C.A 7,1976)the date of discharge until the date the Union andRespondent have bargained either to an impasse orreached agreement, with backpay computed as pre-scribed in F.W.Woolworth Company,90 NLRB 289(1950), and interest thereon at 6 percent per annum,computed in the manner set forth inIsisPlumbingand Heating Co.,138 NLRB 716 (1962)."IT IS FURTHER ORDERED that the attached Appendixbe, and it hereby is, substituted for that attached tothe Board's Decision in 213 NLRB 716.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees con-cerning their union membership and activities.WE WILL NOT discourage membership in Chi-cagoTruckDrivers,Helpers& WarehouseWorkers (Independent), or any other labor orga-nization, by discharging our employees, or inany other manner discriminating against themin regard to their hire or tenure of employment,or any term or condition of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of theAct.WE WILL bargain, upon request, with theabove-named Union as your exclusive represen-tative in the appropriate unit with respect towages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody it in a signed agreement. Theappropriate unit is:All truck drivers and helpers employed atour facility located at 7243 West Touhy Ave-nue, Chicago, Illinois, who are performing thework of delivering and installing appliances,excluding office clerical employees, salesmen,service repairmen, professional employees,guards and supervisors as defined in the Act.WE WILL make whole Charles Freskos, MikeFreskos, Samuel Oliva, George Ostrick, andFrank Taormino for any loss of wages they mayhave suffered as a result of our discriminationagainst them with interest at 6 percent.All our employees are free to become, remain, orto refrain from becoming or remaining members ingood standing of any labor organization.TOWNHOUSE T. V. & APPLIANCES224 NLRB No. 99